Case 9:21-cv-81331-AMC Document 9 Entered on FLSD Docket 08/26/2021 Page 1 of 1



        UNITED STATES D ISTRICT CO URT @ SOUTHERN D ISTRICT OF FLO RIDA


ApordableAerialPhotography,lnc.   .)   Plaintiff,

VS.                                                        Case No.9:21cv81331
l

1
JohnAbdelsayedandTrendsReal
                          tyUSA   .,   Defendantts)
l




                   M otion For ReferralTo Volunteer Attorney Program
    '
    IhJohnAbdelsayed                                )am a pro se parW representing m yself
    in this case,alad have requested authorization to proceed fn fonn.a pauperis
    pursuant to 28 U .S.C. j 1915 or am othenvise unable to afford a lawyer.
    Therefore, l request that the Court refer m y request to the Court's Volunteer
    Attorney Program . Iunderstand thatit willbe up to volunteer attorneys, not
    the Court, to determ ine whether they w ish to represent m e. If a volunteer
    attorney agrees to take m y representation,lwillcooperate w ith that counselin
    the prepiration and presentation ofm y cas .

                                       Signatu :
                                       Printed m e:        delsayed
                                       Address'
                                              .     921DickensPI
                                                        WestPalm BeachjFL33411


                                       Certificate ofService

Ihereby'certify that a true and correctcopy ofthe foregoing was served by
(specify m ethod ofservice --hand delivezy/u.s.Mail/ot r on gdatelon a11
counselor parties ofrecord on the Service Listbelow .

                                              Signature:
                                              Printed nam e.       &             l DK            '-

    Sel-vice List
    D anielD esouza,Esq.
    ddesouza@ desouzalaw.com
    '
                                                                  FILED BY Y VW &- D C.      .
    CopycatLegalPLLC
    3111N .U niversity D l-ive,Suite 301
    CoralSprings,FL 33065                                                ALC 26 2221
    877-437-6228                                                         ANGELA E.NO9LE
                                                                        CLERK U S DlS1:m :
    A ttorneysforPlaintiff                                              s.n,oFFl.à.-w.R:.
